             Case 21-00040     Filed 04/30/21     Entered 04/30/21 13:14:20         Doc# 28      Page 1 of 4


        1                                                                               HONORABLE GARY SPRAKER

        2       Christine M. Tobin-Presser, AK Bar No. 1905032
                Thomas A. Buford, AK Bar No. 1805046
        3       601 Union Street, Suite 5000
                Seattle, WA 98101-2373
        4       Phone: 206-292-2110
                Facsimile: 206-292-2104
        5       ctobin@bskd.com
                tbuford@bskd.com
        6

        7

        8                                    UNITED STATES BANKRUPTCY COURT
                                                    DISTRICT OF ALASKA
        9
                In re
      10                                                                   No. 21-00040
                RB ENTERPRISES LLC,
      11
                                               Debtor.
      12

      13
                                      DECLARATION OF ROBERT GROSS IN SUPPORT OF
      14                           DEBTOR’S MOTION FOR ORDER APPROVING SETTLEMENT

      15                Robert Gross declares as follows:

      16                1.     I am the manager of RB Enterprises, LLC (the “Debtor”), debtor-in-possession in the

      17        above-captioned bankruptcy case (the “Bankruptcy”). I make this declaration in support of the

      18        Debtor’s Motion for Order Approving Settlement (the “Settlement Motion”). Capitalized terms herein

      19        have the meaning set forth in the Motion unless otherwise indicated. I have personal knowledge of

      20        the facts set forth herein and I am competent to testify to the same.

      21                2.     Attached as Exhibit A to the Settlement Motion is a copy of the Settlement containing

      22        the terms negotiated by the parties.

      23

                                                                                            B USH K ORNFELD             LLP
                DECLARATION OF ROBERT GROSS IN SUPPORT OF                                             LAW OFFICES
                DEBTOR’S MOTION FOR ORDER APPROVING                                              601 Union St., Suite 5000
                                                                                              Seattle, Washington 98101-2373
                SETTLEMENT - Page 1                                                              Telephone (206) 292-2110
                                                                                                 Facsimile (206) 292-2104
ed29cw01e2
             Case 21-00040     Filed 04/30/21     Entered 04/30/21 13:14:20          Doc# 28      Page 2 of 4


        1              3.      The Debtor’s members are me and my wife, Melodie Gross. Mystery Ranch’s

        2       members are Jack Barrett (“Barrett”) and Dawn Barrett.

        3              4.      Almost a decade ago, Barrett and I embarked on two discrete business ventures,

        4       acquiring and operating the Hotel in Anchorage and developing and selling certain real estate in Utah.

        5       I served as manager of IT, LLC, overseeing the Hotel operations, while Barrett oversaw the Utah

        6       project.

        7              5.      For much of the parties’ relationship, Barrett, I and our affiliated entities (the “Barrett

        8       Entities,” and the “Gross Entities,” respectively) have been involved in multiple and ongoing lawsuits

        9       in three separate states. One of the lawsuits1 culminated in a judgment against the Debtor (the

      10        “Mystery Ranch Judgment”), nonpayment of which would likely have resulted in forfeiture of the

      11        Debtor’s interest in IT, LLC as early as March 3, 2021, absent the Chapter 11 filing.

      12               6.      The Debtor filed the Bankruptcy on March 1, 2021 (the “Petition Date”) in order to

      13        preserve its only income-producing asset.

      14               7.      Aside from the prepetition legal retainer paid to Debtor’s bankruptcy counsel, the

      15        Debtor’s schedules reflect two primary assets. These are (1) approximately $380,000 on deposit in

      16        the court registry in the RB Enterprises-Mystery Ranch Litigation (the “Registry Funds”), which were

      17        intended by me to satisfy the Mystery Ranch Judgment, but the ownership of which was the subject of

      18        litigation in Alaska state court as of the Petition Date, and (2) the Debtor’s 50% membership interest

      19        in IT, LLC. The Debtor also holds a 50% membership interest in Bistro IT, LLC, the sole asset of

      20        which is the liquor license for the Hotel’s restaurant and bar.

      21
                       1
      22                  Mystery Ranch, LLC v. Gross, Case No. 3AN-14-08418 (Alaska Sup. Ct. 2014) (the “Alaska Mystery
                Ranch Action”), which was referred to arbitration before the American Arbitration Association as
                Case No. 01-15-0005-1171 (the “Mystery Ranch Arbitration” and collectively with the Alaska Mystery Ranch
      23        Action, the “RB Enterprises-Mystery Ranch Litigation”)

                                                                                              B USH K ORNFELD            LLP
                DECLARATION OF ROBERT GROSS IN SUPPORT OF                                              LAW OFFICES
                DEBTOR’S MOTION FOR ORDER APPROVING                                               601 Union St., Suite 5000
                                                                                               Seattle, Washington 98101-2373
                SETTLEMENT - Page 2                                                               Telephone (206) 292-2110
                                                                                                  Facsimile (206) 292-2104
ed29cw01e2
             Case 21-00040     Filed 04/30/21     Entered 04/30/21 13:14:20         Doc# 28      Page 3 of 4


        1              8.      The Debtor’s potential sources to fund a plan of reorganization are limited to any

        2       membership distributions from IT, LLC on account of the Debtor’s 50% interests, member

        3       contributions from me and the Registry Funds, if any to which the Debtor is ultimately entitled.

        4              9.      To date, Mystery Ranch has taken the position that IT, LLC’s Operating Agreement

        5       prohibits member distributions without the consent of both members and has blocked this source of

        6       income to the Debtor. Given the ongoing litigation, my ability to fund member distributions to the

        7       Debtor is uncertain. Finally, and as previously indicated, ownership of the Registry Funds is the

        8       subject of ongoing (although currently stayed) litigation.

        9              10.     Absent the proposed Settlement, in order to fund a plan of reorganization, the Debtor

      10        would be required to successfully litigate the availability of IT, LLC membership distributions,

      11        successfully assert ownership of the Registry Funds and/or await a liquidity event in favor of me in

      12        the various ongoing litigation, which has been complicated by the bankruptcy cases of Barrett, and his

      13        affiliate, Meritage Companies, LLC against whom I hold an unliquidated jury verdict.

      14               11.     Through a successful mediation on March 17, 2021, the Gross Entities and the Barrett

      15        Entities reached a comprehensive settlement as set forth in the Exhibit A. While many of the terms

      16        relate to entities other than the Debtor, the Settlement will allow the Debtor to not only maintain its

      17        50% membership interest but also to acquire Mystery Ranch’s 50% membership interest. This will

      18        obviate the need for the bankruptcy and allow full repayment of the Debtor’s creditors in the ordinary

      19        course as described herein and in the Dismissal Motion filed contemporaneously herewith.

      20               12.     While many of the terms in the comprehensive Settlement Agreement relate to non-

      21        Debtor parties, the following are the provisions directly relating to the Debtor:

      22               a.      Mystery Ranch will transfer its ownership interest in IT, LLC to the Debtor.
                               Settlement at 2.3.1.
      23

                                                                                             B USH K ORNFELD            LLP
                DECLARATION OF ROBERT GROSS IN SUPPORT OF                                             LAW OFFICES
                DEBTOR’S MOTION FOR ORDER APPROVING                                              601 Union St., Suite 5000
                                                                                              Seattle, Washington 98101-2373
                SETTLEMENT - Page 3                                                              Telephone (206) 292-2110
                                                                                                 Facsimile (206) 292-2104
ed29cw01e2
             Case 21-00040     Filed 04/30/21       Entered 04/30/21 13:14:20        Doc# 28      Page 4 of 4


        1              b.      Mystery Ranch will transfer its ownership interest in Bistro IT, LLC to the Debtor.
                               Settlement Agreement at § 2.3.2.
        2
                       c.      The parties stipulate that the Registry Funds will be returned to IT, LLC. Settlement
        3                      Agreement at § 2.4.1.

        4              d.      Mystery Ranch and Barrett will dismiss all claims against RB in the RB Enterprises-
                               Mystery Ranch Litgation. Settlement Agreement at 2.5.3.
        5
                       e.      The Barrett Entities will stipulate to the dismissal of the Bankruptcy. Settlement
        6                      Agreement at § 2.5.5; and

        7              f.      The Debtor and the Barrett Entities mutually release one another from any and all
                               claims. Settlement Agreement. at §§ 7 and 8.
        8

        9              13.     The majority of the non-insider claims against the Debtor are comprised of obligations

      10        incurred in the operation of the Hotel and upon which IT, LLC is also directly liable.

      11               14.     The Settlement Agreement, including the transfer of full ownership of IT, LLC to the

      12        Debtor, will provide for the continued generation of revenue to IT, LLC, who will pay its obligations

      13        in the ordinary course, as well as profit distributions to the Debtor, who will be able to pay any

      14        independent obligations it holds.

      15               15.     In contrast, absent the Settlement, the Debtor may not have a source of funds to repay

      16        its creditors, and certainly not without incurring significant additional professional fees.

      17               I declare under penalty of perjury under the laws of the state of Alaska that the foregoing

      18        information is true and correct.

      19               DATED this 30
                                  ___ day of April, 2021.

      20

      21                                               ROBERT GROSS

      22

      23

                                                                                              B USH K ORNFELD            LLP
                DECLARATION OF ROBERT GROSS IN SUPPORT OF                                              LAW OFFICES
                DEBTOR’S MOTION FOR ORDER APPROVING                                               601 Union St., Suite 5000
                                                                                               Seattle, Washington 98101-2373
                SETTLEMENT - Page 4                                                               Telephone (206) 292-2110
                                                                                                  Facsimile (206) 292-2104
ed29cw01e2
